DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 7-8 and 16 remain cancelled. Claims 1, 4-6, 14, 18-19, and 21-23 are currently amended. Claims 3, 12, 15, and 17 are as previously presented. Claims 2, 9-11, 13, and 20 are original. Claims 1-6, 9-15, and 17-23 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 101
	The claims have been amended but the 35 USC 101 eligibility rejections are upheld.

Response to Arguments
Rejection Under 35 USC 101
	On page 11 of the Remarks filed 10/21/2021 Applicant argues that the amended claims do not recite an abstract idea under a Step 2A – Prong 1 analysis because “a human mind is not practically capable of executing the machine learning models recited in Applicant’s claims” such that “the use of the recited ‘machine learning models’ to generate ‘a set of base predictions,’ for example as recited in amended claim 1, is not a mental process.” Applicant’s arguments are fully considered, but are not persuasive. The claimed machine learning models are indeed not part of the abstract idea because a human actor could not reasonably execute machine learning models mentally. However, the functions and steps implemented by the machine learning models (e.g. identifying features in historical healthcare data that are predictive of various healthcare metrics, generating a set of base predictions associated with by machine learning models does not remove the claims from categorization as mental processes because the technical details of the models are not claimed, nor are any particular data transformations described that a human actor would be unable to mentally achieve. Instead, these elements are evaluated as additional elements in the eligibility analysis. Under this analysis, Examiner notes that the “machine learning models” are claimed at a high level of generality such that they merely serve to automate/digitize the performance of otherwise-abstract steps that could be achieved mentally (or with aid of pen and paper) by human actors.  
	On pages 12-13 of the Remarks Applicant argues that the claims provide various additional elements that integrate any recited abstract idea into a practical application. Applicant specifically points to the set of machine learning models as well as a prediction combination model adjusting a set of weights as additional elements that improve the technical field of “identifying which members of a health plan ‘are high cost or rising risk members’ that may benefit from member outreach services” by improving accuracy over conventional methods. Applicant’s arguments are fully considered, but are not persuasive. The use of machine learning models and a prediction combination model merely digitize otherwise-abstract operations that could be performed mentally by a human actor, as described above. Though the operations described in the claims may indeed provide improved quality or accuracy of final predictions, this does not amount to a technical improvement to a technical field; rather it would provide a business improvement in the general predictive healthcare field. Though the specification discusses drawbacks to conventional risk adjustment models, such drawbacks do not appear to be caused by particular technical limitations, but rather by difference in model design choice (as in the simple or linear regression models described in paras. [0016]-[0017]). Accordingly, the use of different model types without the specific technical details of the machine learning models (e.g. the particular steps of training the models, how 
	On pages 13-14 of the Remarks Applicant argues that “there is no indication that a human actor would perform the same steps recited in Applicant’s claims” (e.g. training machine learning models, generating a set of base predictions, and combining the base predictions into a final prediction based on weights that can be increased or decreased by a prediction combination model based on ticket feedback). Accordingly, Applicant cites to McRO and reasons that the claims are patent-eligible because they improve an existing technological process that is performed by a computer differently than how the task would be performed by humans. Applicant’s arguments are fully considered, but are not persuasive. The technical details of the machine learning models are not claimed in such a way to provide evidence that the operations of generating a set of base predictions and combining them into a final prediction would be performed differently by a human and a computer. Rather, the machine learning models and prediction combination model appear to be ‘black box’ type additional elements that provide functional outcomes (e.g. generating a set of base predictions or adjusting a set of weights to increase or decrease individual weights based on correlations between ticket feedback and outreach priority levels) without specifying sufficient computer-specific technical details of data transformations. Examiner maintains that a human actor could perform the operations recited in the claims (e.g. identifying features in historical healthcare data predictive of various outcomes, generating a set of base predictions using different modelling/ prediction methods, combining the base predictions into a final prediction, and adjusting weights) but for the use of specifically machine learning models to implement the steps. That is, the association of data for predictive purposes and execution of basic predictive models of different types would be achievable by a human actor examining historical patient records and observing predictive trends to create various models. For example, a human actor could create several different methods/models of evaluating healthcare data based on observed associations between member features and healthcare outcomes (e.g. by creating a linear regression model, a decision tree, a disease-specific checklist, etc.), generate different predictions with the different models, combine them into a final prediction, and adjust the weighting of each initial model’s outcome based on performance/accuracy. The claims reciting that such trained machine learning models amounts to the words “apply it” with a computer because the models are recited at a high level of generality to digitize/automate the otherwise-abstract steps. 
	On pages 14-16 of the Remarks, Applicant argues that the claims “recite a non-conventional and non-generic arrangement of additional elements” and “thereby provide an inventive concept.” Specifically, Applicant points to the training and use of machine learning models to generate a set of base predictions, generate a final prediction, and adjust the set of weights to provide a technical improvement over conventional methods. Applicant’s arguments are fully considered, but are not persuasive. As explained in previous office actions, the combination of a processor executing machine-readable instructions stored in memory to provide trained machine-learning-based predictive models for health-based risk analysis is a well-understood, routine, and conventional combination as evidenced by at least Ryan abstract & [0078], McMahon abstract & [0071], and Attanpola abstract & [0005]. Accordingly, this combination of elements is not a non-conventional and non-generic arrangement of additional elements and does not provide an inventive concept. 
Accordingly, the 35 USC 101 rejections are upheld for claims 1-6, 9-15, and 17-21. 
	To overcome the eligibility rejections, the machine learning models and/or prediction combination model could be described in more technical detail (e.g. the specific steps taken to train the models rather than a training step simply occurring and having a functionally claimed outcome; the specific transformations or associations made between specific inputs and specific outputs; or other additional technical details of the particular types of machine learning models such that they do not amount to generically recited models that automate abstract operations). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-6, 9-13, and 21 are directed to a method (i.e. a process), claims 14-15, 17, and 22 are directed to a system (i.e. a machine), and claims 18-20 and 23 are directed to one or more non-transitory computer readable media (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting that the method is “computer-implemented,” the steps are performed “by one or more processors,” and the models are “machine learning models,” nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites:
- generating, using a set of models, a set of base predictions associated with a member of a health plan based on the features in healthcare data associated with the member, wherein: different models of the set of models generate different base predictions of the set of base predictions, the set of base predictions indicate at least one of: predicted healthcare costs associated with the member, predicted healthcare utilizations associated with the member, or predicted risk metrics associated with the member, and the different base predictions indicate one or more outreach priority levels associated with the member; 
- generating a final prediction associated with the member by combining the set of base predictions based at least in part on a set of weights that correspond to the set of models; and 
- adjusting the set of weights by using a prediction combination model to increase or decrease individual weights, of the set of weights, that correspond to the different models, based on correlations between the at least one score indicated in ticket feedback and the one or more outreach priority levels indicated by the different base predictions generated by the different models. 
Each of these steps may be performed by a human actor either entirely in the human mind or with the aid of pen and paper because a human is reasonably capable of utilizing various types of models (e.g. linear regression, decision tree, etc.) to calculate predictions with associated outreach priorities, and 
Dependent claims 2-6, 9-13, 15, 17, and 19-23 inherit the limitations that recite an abstract idea from their dependence on claims 1, 14, or 18, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-4, 9-10, 13, 15, 19, and 22-23 recite limitations that merely further narrow the abstract idea identified for the independent claims above. Specifically, claims 2 and 15 merely describe the types of healthcare data utilized in the models, and all of the recited types of data are categories that a human actor could mentally or manually contemplate in a predictive model. Claim 3 similarly describes that the healthcare data is indexed at a member level and/or a provider level, and a human actor could easily utilize indexed data when mentally or manually calculating a prediction from a predictive model. Claims 4 and 22-23 recite that the set of models includes at least two types of models, and a human actor could mentally or manually calculate predictions from at least two different types of models (e.g. a linear regression model and a decision tree model). Claim 9 lists types of predictions indicated by the final prediction, and all of the recited prediction types are categories that a human actor could mentally or manually calculate. Claim 10 recites determining that the final prediction exceeds a threshold value, which a human actor could mentally determine by comparing a calculated final value to a preset threshold value. Claim 13 recites selecting values for an outreach ticket template based on key variables, which a human actor could perform by thinking about key variables in a model calculation and mentally selecting appropriate values for a report. Claim 19 recites adjusting the set of weights based on the new representative feedback, which a human actor could perform mentally or manually in the same manner as the adjusting step of independent claims 1 and 14 explained above. Thus, claims 2-6, 9-13, 15, 17, and 19-23 recite an abstract idea.
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to 
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 14, and 18 do not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include one or more processors and the models specifically being machine learning models as well as the functional additional elements of training, by the one or more processors, a set of machine learning models to identify features in historical healthcare data that are predictive of at least one of historical healthcare costs, historical healthcare utilizations, or historical risk metrics indicated in the historical healthcare data; generating an outreach ticket associated with the member based on the final prediction; causing the outreach ticket to be sent to a computing device operable by a representative; and receiving ticket feedback associated with the outreach ticket from the computing device, wherein the ticket feedback indicates at least one score subjectively assigned by the representative, including one or more of: an outreach intervenability score of the member, or an interpretability score of the outreach ticket. The additional elements of claim 14 include one or more processors and memory storing a healthcare data repository of data associated with a member of a health plan, the memory further storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations; the models specifically being machine learning models; as well as the same functional additional elements as claim 1. The additional elements of claim 18 include one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors of at least one computing device, cause the one or more processors to perform operations; the models specifically being machine learning models; as well as the functional additional element of training a set of machine learning models as in claims 1 and 14 and generating a notification associated with the member based on the final prediction. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on 
Further, the additional hardware elements in these claims (e.g. one or more processors executing instructions stored in memory) merely amount to instructions to implement an abstract idea on a computer because the processor is utilized as a tool with which to execute functions that could otherwise be performed mentally (e.g. generation of a base set of predictions using healthcare data, generation of a final prediction using a weighted combination of the base set of predictions, and adjusting the set of weights based on feedback). The steps of training and using a set of machine learning models to identify features in historical healthcare data that are predictive of various healthcare outcomes and to generate the base predictions also amounts to mere instructions to apply the exception; the details of the trained machine learning models are not particularly claimed and the utilization of machine learning models in particular appears to serve merely as a way to digitize/automate the generation of the set of base predictions. In other words, a human actor could mentally or manually implement the generation of a set of base predictions using different predictive models, and the claims specifying that they are trained machine learning models without particular technical details of the training or operation of machine learning models used merely invoke computer-based methods for performing steps that could otherwise be performed mentally by a human actor, and thus do not provide integration into a practical application. 
The additional functional elements in these claims (e.g. generating an outreach ticket, sending the ticket to a computing device, and receiving feedback about the ticket from the computing device that indicates a subjective intervenability and/or interpretability score of the ticket) amount to insignificant extra-solution activity because they act as mere data outputting and data gathering steps used to facilitate the abstract idea step of adjusting the weights of the different models. That is, a human actor could use 
The judicial exception recited in dependent claims 2-6, 9-13, 15, 17, and 19-23 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 14, and 18. Further, claims 2, 4, 9, 13, 15, and 22-23 merely further describe the abstract ideas identified in the independent claims without presenting new additional elements, as explained above. Claim 3 includes storage of indexed data in a healthcare data repository, which merely provides generic data storage features tangential to the main analysis steps and amounts to insignificant extra-solution activity. Claim 5 specifies that the types of models utilized include regularized linear models, Gradient Boosted Machine Models, Random Forest Models, or deep learning models, while claim 6 specifies that the prediction combination model is a Gradient Boosting Machine meta-learner. Each of these limitations merely serve to invoke computerized calculation methods to perform steps that could otherwise be performed by a human actor mentally or via pen and paper. Because they merely cite these types of computerized models as tools with which otherwise mental steps are implemented (rather than integrating the functional steps of such computerized models into the actual claim language), these dependent claims amount to mere instructions to apply the judicial exception on a computer. Claim 10 recites generating the outreach ticket based on determining that the final prediction exceeds a threshold value, which merely links a portion of the necessary data gathering step (i.e. a method of obtaining feedback to refine the models) to a trigger event that a human actor could mentally determine. Claim 11 describes the ordering of output of the invention, which does not serve any further functional purpose and is thus considered insignificant extra-
Accordingly, the additional elements of claims 1-6, 9-15, and 17-23 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-6, 9-15, and 17-23  are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional hardware elements of one or more processors executing instructions stored on a memory or other computer-readable medium to perform the generating, generating, adjusting, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0124]-[0133] of Applicant’s specification where an example implementation of the invention on a computing device with generic features is described. Specifically, [0124] notes that “a computing device 106 can be a server, computer, cloud computing device, or other type of computing device that executes at least a portion of the member outreach system 100” while [0125] provides examples of generically described memory elements and [0128] notes that “the processor(s) 706 can be a central processing unit (CPU), a graphics processing unit (GPU), both a CPU and a GUP, or any other type of processing unit.” These generic descriptions of computing elements would indicate to one of ordinary skill in the art that 
Further, the combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computing device as a well-known and generic combination for automating an abstract idea that could otherwise be performed mentally and thus do not provide an inventive concept. In addition, a processor executing machine-readable instructions stored in memory is shown to be a well-understood, routine, and conventional combination of elements for providing predictive models for health-based risk analyses, as evidenced by at least the abstract and para. [0078] of Ryan et al. (US 20170177801 A1); the abstract and para. [0071] of McMahon et al. (US 20160048766 A1); and the abstract and para. [0005] of Attanapola et al. (US 20170206319 A1).
Regarding the functional additional elements, as noted above, the inclusion of a training step and specification that the models are machine learning models trained to identify features in historical healthcare data merely serve to invoke computerized calculation methods to perform steps that could otherwise be performed by a human actor mentally or via pen and paper. Because these limitations merely cite a generic training step and generic machine learning models rather than integrating the particular data transformation and association steps of machine learning into the claim, these elements amount to mere instructions to apply the judicial exception on a computer.
Further, the steps of generating and sending an output ticket and receiving subjective feedback about the ticket merely serve as necessary data gathering steps to obtain adjustment information for the weights of the models. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. causing the outreach ticket to be sent to a computing device, receiving ticket feedback associated with the outreach ticket from the computing device, sending a notification to a computing device) is recognized as a well-understood, routine, and conventional function previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
The additional elements cited in the dependent claims also do not provide significantly more than the abstract idea. The use of a healthcare data repository to store indexed data as in claim 3 falls under the well-understood, routine, and conventional computer function of storing and retrieving information 
Thus, when considered as a whole and in combination, claims 1-6, 9-15, and 17-23 are not patent eligible. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of the claims is found to distinguish over the prior art, as detailed in the previous Non-Final Rejection mailed 7/22/2021. Upon completion of an updated prior art search, Examiner further submits that Winlo et al. (US 20190156955 A1) and Friedlander et al. (US 20080177567 A1) are relevant to the field of Applicant’s invention, but do not explicitly disclose every feature of Applicant’s claims. Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of the independent claims and they are found to recite allowable subject matter, as are the claims depending therefrom.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687